REISSUE – DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.  

AIA  - Reissue
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,702,736 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the 
claims under consideration in this reissue appli-cation. 	
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  

Election/Restrictions
Newly submitted claims 43-55 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to an exercise cycle, classified in class A63B 22/0023; and
II. Claims 43-55, drawn to a dual-use video monitor, classified in  F16M 13/022.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the exercise cycle does not require the features of a dual-use video monitor (that can pivot about a vertical and/or a horizontal axis).  The subcombination has separate utility such as a video monitor that can pivot about a vertical and/or a horizontal axis, such as a computer monitor or a television.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Constructive Election/Disclaimer
	Applicant should note MPEP 1450, which discusses the situation where the examiner requires restriction between claims newly added in a reissue application and the original patent claims, where the added claims are directed to an invention that is separate and distinct from the invention defined by the original patent claims (see also MPEP 818.02(a)).  In this situation, the original patent claims are held to be constructively elected, since applicant has received an action on the merits for the originally presented invention.  Accordingly, claims 43-55 are withdrawn from consideration as being directed to a non-elected invention See 37 CFR 1.142(b) and MPEP 821.03 and 1450.  If applicant wishes to pursue the inventions recited in claims 43-55, a divisional reissue application may be filed (see MPEP 1451).  
Filing of a Divisional Reissue
Pursuant to MPEP 1450:

II.    TREATMENT OF MULTIPLE REISSUES

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If the reissue application containing only original (unamended) patent claims, which are found allowable, a rejection will be made under 35 U.S.C. 251  based on the fact that there is no "error" in the non-amended patent claims. In the Office action making this rejection, the examiner should advise the applicant that a proper response to the rejection must include (A) a request to suspend action in this original reissue application pending completion of examination of a divisional reissue application directed to the constructively non-elected invention(s), (B) the filing of the divisional reissue application, or a statement that one has already been filed (identifying it at least by application number), and (C) an argument that a complete response to the rejection has been made based upon the filing of the divisional reissue application and the request for suspension. The Office action should set a three-month time period for the patent owner/applicant to file divisional reissue application(s) containing the non-elected claims.

If no divisional reissue application was filed for the non-elected claims and the original unamended (elected) claims become allowable (and no "error" under 35 U.S.C. 251  exists), further action in that reissue application will be suspended, and a non-extendable three-month opportunity will be given (by way of a 3-month Notification) to the patent owner/applicant to file divisional reissue application(s) containing the non-elected claims. 

If a divisional reissue application is timely filed (i.e., within the three months), further suspensions (usually six-month periods) will be granted, as needed, to await examination in the divisional reissue application containing the added claims. If no such divisional reissue application is filed within the three-month period set in the Office communication suspending action in the reissue application, then a rejection based on a lack of error under 35 U.S.C. 251 will then be made in the sole reissue application. Because no error in the original patent is being corrected in the first reissue application, no reissue patent will issue. If a divisional reissue application is subsequently filed, it must be accompanied by a grantable petition (filed in the application having the elected claims) to waive the 37 CFR 1.103  provision that the Office will not suspend action if a reply by applicant to an Office action is outstanding.
	
	Emphasis added.

AS PATENT CLAIMS 1-20 ARE UNAMENDED, ALLOWABLE, AND THE ONLY REMAINING CLAIMS IN THE APPLICATION (since claims 43-55 have been withdrawn by the Examiner by construction election), pursuant to MPEP 1450, Roman Numeral II, the Examiner is making a rejection under 35 U.S.C. 251 based on the fact that there is no "error" in the non-amended patent claims:

 Reissue Declaration
The corrected reissue oath/declaration filed September 6, 2019 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  
The error statement is incorrect.  The error statement recites: 

    PNG
    media_image2.png
    162
    836
    media_image2.png
    Greyscale

It is incorrect because applicant is referring to claims 21-42, which have been canceled.  Claims 1-20 have not been amended from their original patent form.  Accordingly, there is no error being corrected in this reissue application and a rejection under 35 USC 251 is set forth below.  

Claim Rejections – 35 USC 251
Claims 1-20 are rejected as being based upon a defective reissue oath/declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the oaths/declarations is set forth in the discussion above in this Office action.  

The applicant is advised that a proper response to the above 35 USC 251 rejection must include:
(A) a request to suspend action in this original reissue application pending completion of examination of a divisional reissue application directed to the constructively non-elected invention(s), 
(B) the filing of the divisional reissue application, or a statement that one has already been filed (identifying it at least by application number), and 
(C) an argument that a complete response to the rejection has been made based upon the filing of the divisional reissue application and the request for suspension. 
The Office action has set a three-month time period for the patent owner/applicant to file divisional reissue application(s) containing the non-elected claims below.

Allowable Subject Matter
Claims 1-20 are in condition for allowance over the prior art, except that claims 1-20 are subject to the rejection under 35 USC 251, as set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest the invention as recited in claims 1-20 of the instant reissue application.  Regarding independent claim 1, the closest prior art, Golesh (U.S. Patent Application Publication No. 2015/0065308) does not teach cam wedges that do not pivot not come in contact with both cam contact surfaces when in a locked position (see Fig. 9A).  Modifying the structure of Golesh with at least one cam would destroy the functionality of the device and modifying the entirety of the guiding and sliding frames of Golesh to accommodate a cam would be beyond the scope of one of ordinary skill in the art.  Regarding independent claim 15, the closest prior art, Machida (U.S. Patent Application Publication No. 2013/0072356) does not teach at least one cam and it would not be obvious to modify the sliding and gliding frames of Machida with a cam without substantially altering the shape of the frames (see Fig. 3).  Regarding independent claim 17, the closest prior art, Lin (U.S. Patent Application Publication No. 2006/0193679) does not teach a second linkage (see Fig. 3).  

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.
The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.

The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 
g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 
h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 

The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a figure is canceled, the figure must be identified as “Canceled” and also surrounded by brackets. 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, Supervisory Reexamination Specialist Gay Ann Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								

/Beverly M. Flanagan/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993




Conf:  /GKD/ and /GAS/



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 10,702,736; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.